DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9 and 18-19 in the reply filed on 20 June 2022 is acknowledged.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a preparation operation of preparing a steel plate having a predetermined shape, a handle including a grip portion and a fitting portion, and a holding plate including a reception portion into which the fitting portion of the handle is fitted and a mounting portion extending bilaterally from the reception portion and coupled to the steel plate” at lines 3-7.  It is unclear what the preparation step requires.  Claim 1 later recites “a loading operation of loading the holding plate onto the steel plate such that the at least one projection on the steel plate is fitted into at least one groove or hole formed in the mounting portion” at lines 11-13.  It is unclear whether the preparation operation actually requires coupling the steel plate and the holding plate together, or whether such coupling is part of the loading operation and coupling operations later recited.
It is further unclear whether the handle is manipulated and actively connected to the holding plate, or whether the preparation operation recites only intended use in explaining that the handle is intended to be fitted to the holding plate.
Claims 2-9 and 18-19 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Allowable Subject Matter
Claims 1-9 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record does not explicitly disclose “a coupling operation of coupling the holding plate to the steel plate under pressure by pressing a fitted portion, at which the at least one projection is fitted into the at least one groove or hole, from above and underneath,” in combination with the remaining limitations of the claim.  United State Patent Application Publication 2011/0147382 to Mitchell et al. teaches joining a handle plate (14) attached to a handle (12) and a container lid (100) with a protrusion (102) which extends through an opening in the handle plate and is deformed by pressing, however Mitchell does not explicitly disclose or fairly teach that such deformation is under pressure from above and underneath.  United States Patent Application Publication 2007/0262047 to Agrawal et al. teaches joining a handle portion (40) to a container wall (14) by deforming a protrusion with a groove, however does not explicitly disclose or fairly teach that the deformation is under pressure from above and below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/23/2022